DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 05MAR2021 has NOT been entered. It appears that no new matter would have been entered (based on Fig. 5A). Applicant's arguments filed 05MAR2021 have been fully considered but they are not persuasive.
Note that the Applicant does not define parallel magnetic fields. OTT teaches e.g. stacked magnetic Halbach arrays (Fig. 4) comprising parallel magnetic fields. The top stack has a magnetic field pointing up and the stack below also has a magnetic field pointing up and thus are parallel. Furthermore OTT teaches placing multiple Halbach arrays side-by-side that provide for a larger, 2D footprint of magnetic fields. Fig. 3 is two of the base unit of Fig. 2 side-by-side. See also e.g. Fig. 5C.
The amended claims do not appear to avoid the rejections set forth in the last Office action and raises new issues. The amendment is not entered due to further search and/or consideration required beyond the allotted time for After Final Consideration Pilot.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777